Citation Nr: 0909079	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a compensable rating for hemorrhoids.

2. Entitlement to a rating in excess of 10 percent for lumbar 
spine degenerative disc disease (DDD).

3. Entitlement to an initial rating in excess of 20 percent 
for left lower extremity radiculopathy associated with lumbar 
spine DDD.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
the Veteran's claim for a compensable rating for hemorrhoids, 
and increased the rating for his back disorder by assigning a 
separate, 20 percent rating for left lower extremity 
radiculopathy associated with the Veteran's service-connected 
lumbar spine DDD.

The Veteran testified at a March 2005 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board; 
a transcript of that hearing is of record.

In February 2006, the Board remanded the matters on appeal to 
the AMC/RO for additional action, to include scheduling the 
Veteran for appropriate VA examinations.  As will be set out 
below, the development was not accomplished and the matter 
has been returned to the Board.

Additionally, as noted in the prior remand, the Veteran's 
raised a claim for entitlement to a TDIU during the Board 
hearing.  This matter is, again, referred to the RO for 
appropriate action.

Because the claim for a rating in excess of 20 percent for 
left lower extremity radiculopathy involves a request for a 
higher rating following the initial grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
those for increased ratings for already service-connected 
disability).

For the reasons explained below, the appeal is, again, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran when further 
action is required on his part.


REMAND

In the previous February 2006 Board remand, the AMC/RO was 
instructed to schedule the Veteran for VA examinations to 
determine the current severity of the Veteran's service-
connected hemorrhoids, lumbar spine DDD, and associated left 
lower extremity radiculopathy disabilities, to include both 
orthopedic and neurological examinations to address the 
manifestations of the Veteran's lumbar spine DDD. 

The RO scheduled the Veteran for VA examinations at the Salem 
VAMC in October 2006 and March 2007.  However, the Veteran 
informed the RO in September 2006 and January 2007 letters 
that he would be unable to attend the scheduled examinations.  
Specifically, in January 2007 letters, the Veteran informed 
the RO that he was the care-giver for his ill wife and that 
he needed an examination scheduled in the afternoon in order 
to schedule someone to oversee his wife's care while he was 
gone.  In addition, he stated that because his health had 
deteriorated, he was unable to drive one and a half hours 
from his residence to the Salem VAMC, and he wanted to wait 
for the Lynchburg VA clinic to open so he could be examined 
locally.  Administrative investigation by the Board seems to 
suggest that this outpatient clinic is now open.

In a February 2009 informal hearing presentation, the 
Veteran's representative indicated that the Veteran is 
willing to appear for the necessary examination, on a fee 
basis in his local area.  It is unclear from the record 
whether a fee basis examination was considered.  Under these 
circumstances, the Board finds that the RO should potentially 
schedule the Veteran for VA examinations at the Lynchburg VA 
outpatient clinic, or, in the alternative, for fee-based 
examinations in his local area consistent with the Veteran's 
January 2007 request, to determine the severity of his 
service-connected hemorrhoids and lumbar spine disabilities, 
to include orthopedic and neurological manifestations.  If 
the examination(s) cannot be scheduled, the bases of the 
determination should be set out.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should ensure that it informs the Veteran of 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (particularly, as regards assignment of 
disability ratings and effective dates), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (as regards the 
minimum notice requirements for increased rating claims).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to each of 
the claims on appeal that is not 
currently of record.  

The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).

2.  Thereafter, the Veteran should be 
scheduled for appropriate examinations, 
to be performed by physicians, either at 
the Lynchburg VA outpatient clinic or on 
a fee basis, consistent with the 
Veteran's January 2007 request and his 
representative's February 2009 request 
for examinations in the Lynchburg, 
Virginia local area.  The claims folder 
must be made available to the examiners 
performing each examination, and those 
examiners are asked to indicate that they 
have reviewed the claims folder.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  If for some reason the local 
examinations cannot be scheduled or held, 
the reasons therefore should be set out.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached. 

a.  With regards to the Veteran's 
service-connected hemorrhoids disability, 
the appropriate examiner should indicate 
whether any hemorrhoids are found, and 
otherwise describe all pertinent 
findings.

b.  With regards to the Veteran's 
service-connected lumbar spine DDD and 
radiculopathy to the left lower extremity 
appropriate exams to set out orthopedic 
and neurological findings should be 
performed to determine the extent and 
severity of each disability.
 
In setting out neurological findings, the 
physician should identify, and comment on 
the frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's low back 
disability-to specifically include 
muscle spasm, guarding, foot drop, 
radiculopathy and/or sciatic neuropathy, 
if any, and provide an assessment of the 
extent or severity of each.  Any other 
neurological manifestations of the 
Veteran's lumbar spine DDD, in addition 
to the already diagnosed left lower 
extremity radiculopathy, should be 
described in detail.

In setting out orthopedic findings, the 
physician should conduct range of motion 
testing of the low back, expressed in 
degrees.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess  fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins. In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional  loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner  should express 
any such additional  functional loss in 
terms of additional degrees of limited 
motion. 

Further, the physician should indicate 
whether any current muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis..  The physician should 
also indicate whether the Veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.  Incapacitation, to the 
extent identified, should be set out.

3.  Thereafter, the RO/AMC should 
readjudicate each of  claims on appeal in 
light of all pertinent evidence and legal 
authority.  The AMC/RO must discuss it's 
consideration of whether "staged" ratings 
are warranted pursuant to Fenderson and 
Hart, cited to above. 

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the April 2007 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




